DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 6-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US2017/0129359 A1) in view of Ichikawa (US2009/0179616 A1).

Regarding to Claim 1, Dunlap teaches a vehicle comprising:
a DC/DC converter (Fig. 1, Part 128) configured to selectively permit flow of electrical current between a first electrical bus and a second electrical bus (Fig. 1, Paragraphs 18, 19), wherein the first electrical bus is in electrical communication with a first battery and an electric generator (Fig. 1, the combination of Part 124, Part 132, Part 126, Part 114 and Part 118), and the second electrical bus is in electrical communication with a second battery and electric loads (Fig. 1, the combination of Part 146 and Part 130);
an engine in mechanical communication with the electric generator such that torque produced by the engine or recuperated from vehicle kinetic energy is converted into electrical energy and supplied to the first electrical bus (Paragraphs 16, 17); and

Dunlap fails to explicitly disclose, but Ichikawa teaches a vehicle comprising:
a controller in electrical communication with the DC/DC converter and configured to increase a magnitude of current received by the second electrical bus, resulting in a reduction in current received by the first battery, in response to a temperature of the first battery exceeding a predetermined temperature threshold [Dunlap teaches a temperature control mechanism for the first battery (Paragraph 50).  Ichikawa teaches a system comprises a first battery and a second battery (Ichikawa, Paragraph 10) and further teaches a battery temperature mechanism to restrict the current value of the first battery when the battery temperature exceeds the threshold range (Ichikawa, Fig. 7, Paragraphs 119-127), and the second battery would compensate the current and voltage request (Ichikawa, Paragraphs 123, 126, 11) to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).  Since Dunlap teaches a vehicle with two electrical bus and each electoral bus comprises at least one battery, when applying the teachings of Ichikawa, one with ordinary skill in the art would understand and redesign the temperature mechanism of the first battery to restrict the current value of the first battery while adjust the current value of the second electrical bus (since Ichikawa teaches the current and voltage value of the second battery would be adjust, and the second battery is a part of the second electrical bus, the examiner considered the teachings would reflect the limitations under the broadest reasonable interpretation) to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunlap to incorporate the teachings of Ichikawa to redesign the temperature mechanism of the first battery to restrict the current value of the first battery while adjust the current value of the second electrical bust in order to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).

Regarding to Claim 2, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the controller is further configured to increase the magnitude of current output to the second electrical bus in response to an amount of charge current received by the first battery exceeding a predetermined amount threshold (Ichikawa, Fig. 7, Step S104 to Step S112 and then Step S114).

Regarding to Claim 3, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the controller is further configured to increase the magnitude of current output to the second electrical bus in response to a predicted temperature of the first battery exceeding the predetermined temperature threshold (Ichikawa, Fig. 7, Step S104 to Step S112 and then Step S114).

Regarding to Claim 4, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the predicted temperature is based in part on the cooling capability of the cooling system (Dunlap, Paragraph 50).

Regarding to Claim 6, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the predetermined temperature threshold is based on historical temperature data of the first battery (Dunlap, Paragraphs 15, 61).

Regarding to Claim 7, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the magnitude of current received by second electrical bus is partially dependent upon the remaining capacity of the second battery (Ichikawa, Paragraph 15, Fig. 7, based on the teachings, the second battery has the capacity to adjust to meet the required current and voltage value.  Therefore, the teachings would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 8, Dunlap teaches a method comprising:
a DC/DC converter electrically connected between a traction battery and a secondary battery (Fig. 1, Part 128, Part 124, Part 130, Paragraphs 18, 19).

Dunlap fails to explicitly disclose, but Ichikawa teaches a method comprising:
operating a DC/DC converter electrically connected between a traction battery and a secondary battery according to a temperature of the traction battery such that when the temperature is less than a temperature threshold, charge current output by the DC/DC converter for the secondary battery is less than when the temperature is greater than the temperature threshold [Dunlap teaches a temperature control mechanism for the first battery (Paragraph 50).  Ichikawa teaches a system comprises a first battery and a second battery (Ichikawa, Paragraph 10) and further teaches a battery temperature mechanism to restrict the current value of the first battery when the battery temperature is greater than the threshold (Ichikawa, Fig. 7, Paragraphs 119-127), and the second battery would compensate the current and voltage request (Ichikawa, Paragraphs 123, 126, 11, and since the current value of the first battery is restricted, it would be obvious that when the required current value is the same, the second battery would provide more current value to compensate when the temperature is greater than a threshold when comparing with the current value of the second battery when the temperature is less than the threshold) to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).  Since Dunlap teaches a vehicle with two electrical bus and each electoral bus comprises at least one battery, when applying the teachings of Ichikawa, one with ordinary skill in the art would understand and redesign the temperature mechanism of the first battery to restrict the current value of the first battery while adjust the current value of the second battery to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunlap to incorporate the teachings of Ichikawa to redesign the temperature mechanism of the first battery to restrict the current value of the first battery while adjust the current value of the second electrical bust in order to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).

Regarding to Claim 9, Dunlap in view of Ichikawa teaches the modified method further comprising operating the DC/DC converter according to an amount of current received by the traction battery such that when the amount is greater than an amount threshold, the charge current output by the DC/DC converter for the secondary battery is greater than when the amount is less than the amount threshold (Ichikawa, Fig. 7,when there is a restriction for the current value for the first battery, it would be obvious the current value of the second battery would be increased if the required current value is the same).

Regarding to Claim 10, Dunlap in view of Ichikawa teaches the modified method further comprising operating the DC/DC converter according to an amount of current received by the secondary battery such that when the amount is greater than an amount threshold, the charge current output by the DC/DC converter for the secondary battery is less than when the amount is less than the amount threshold (Ichikawa, Fig. 7,when there is a restriction for the current value for the first battery, it would be obvious the current value of the second battery would be increased if the required current value is the same).

Regarding to Claim 11, Dunlap in view of Ichikawa teaches the modified method, wherein the temperature threshold is based on historical temperature data of the traction battery (Dunlap, Paragraphs 15, 61).

Regarding to Claim 12, Dunlap teaches a vehicle comprising:
a DC/DC converter (Fig. 1, Part 128) configured to selectively permit flow of electrical current between a first electrical bus and a second electrical bus (Fig. 1, Paragraphs 18, 19), wherein the first electrical bus is in electrical communication with a first battery and an electric motor (Fig. 1, the combination of Part 124, Part 132, Part 126, Part 114 and Part 118), and the second electrical bus is in electrical communication with a second battery (Fig. 1, Part 146, Part 130);
a drivetrain in mechanical communication with the electric motor (Fig. 1, Part 116 area), such that electrical energy provided by the first electrical bus is converted into torque to propel the vehicle (Paragraphs 16, 17).

Dunlap fails to explicitly disclose, but Ichikawa teaches a vehicle comprising:
a controller in electrical communication with the DC/DC converter and configured to increase a magnitude of electrical current flowing from the second electrical bus to the first electrical bus, resulting in a reduction in current received from the first battery, in response to a temperature of the first battery exceeding a predetermined temperature threshold [Dunlap teaches a temperature control mechanism for the first battery (Paragraph 50).  Ichikawa teaches a system comprises a first battery and a second battery (Ichikawa, Paragraph 10) and further teaches a battery temperature mechanism to restrict the current value of the first battery when the battery temperature exceeds the threshold range (Ichikawa, Fig. 7, Paragraphs 119-127), and the second battery would compensate the current and voltage request (Ichikawa, Paragraphs 123, 126, 11) to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).  Since Dunlap teaches a vehicle with two electrical bus and each electoral bus comprises at least one battery, when applying the teachings of Ichikawa, one with ordinary skill in the art would understand and redesign the temperature mechanism of the first battery to restrict the current value of the first battery while adjust the current value of the second electrical bus (since Ichikawa teaches the current and voltage value of the second battery would be adjust, and the second battery is a part of the second electrical bus, the examiner considered the teachings would reflect the limitations under the broadest reasonable interpretation) to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunlap to incorporate the teachings of Ichikawa to redesign the temperature mechanism of the first battery to restrict the current value of the first battery while adjust the current value of the second electrical bust in order to control the temperature of at least one battery while allow the system operate properly (Ichikawa, Paragraphs 9, 11).

Regarding to Claim 13, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the controller is further configured to increase the magnitude of current output from the second electrical bus in response to an amount of discharge current discharged from the first battery exceeding a predetermined amount threshold (Ichikawa, Fig. 7,when there is a restriction for the current value for the first battery, it would be obvious the current value of the second battery would be increased if the required current value is the same).

Regarding to Claim 14, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the controller is further configured to increase the magnitude of current output from the second electrical bus in response to a predicted temperature of the first battery exceeding the predetermined temperature threshold (Ichikawa, Fig. 7, Step S104 to Step S112 and then Step S114).

Regarding to Claim 15, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the predicted temperature is based in part on the cooling capability of the cooling system (Dunlap, Paragraph 50).

Regarding to Claim 17, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the controller is further configured to increase the magnitude in response to an increase in vehicle energy demand (Dunlap, Paragraph 23 teaches the system would request the second battery provide more current under certain circumstance, which would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 18, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the predetermined temperature threshold is based on historical temperature data of the first battery (Dunlap, Paragraphs 15, 61).

Regarding to Claim 19, Dunlap in view of Ichikawa teaches the modified vehicle, wherein the magnitude of current received by second electrical bus is partially dependent upon the remaining capacity of the second battery (Ichikawa, Paragraph 15, Fig. 7, based on the teachings, the second battery has the capacity to adjust to meet the required current and voltage value.  Therefore, the teachings would reflect the limitations under the broadest reasonable interpretation).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US2017/0129359 A1) and Ichikawa (US2009/0179616 A1) as applied to Claim 1 above, and further in view of Chen (US2019/0097441 A1).

Regarding to Claim 5, Dunlap and Ichikawa fail to explicitly disclose, but Chen teaches a vehicle, wherein the controller is further configured to decrease the magnitude in response to an amount of charge received by the second battery exceeding a predetermined amount threshold [Chen teaches a charging mechanism that when the battery is fully charged, the charging current would decrease to certain value (Chen, Paragraph 154) to reduce the heat of the device (Chen, Paragraph 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunlap and Ichikawa to incorporate the teachings of Chen to control the charging current of a battery when the battery is fully charged in order to reduce the heat of the device (Chen, Paragraph 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US2017/0129359 A1) and Ichikawa (US2009/0179616 A1) as applied to Claim 12 above, and further in view of Chen (US2019/0097441 A1).

Regarding to Claim 16, Dunlap and Ichikawa fail to explicitly disclose, but Chen teaches a vehicle, wherein the controller is further configured to decrease the magnitude in response to an amount of charge received by the second battery exceeding a predetermined amount threshold [Chen teaches a charging mechanism that when the battery is fully charged, the charging current would decrease to certain value (Chen, Paragraph 154) to reduce the heat of the device (Chen, Paragraph 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunlap and Ichikawa to incorporate the teachings of Chen to control the charging current of a battery when the battery is fully charged in order to reduce the heat of the device (Chen, Paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747